UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . GAME PLAN HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 333-160730 20-0209899 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1712 Ravanusa Drive, Henderson, NV 89052 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (702) 951-1385 N/A (Former name or former address if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yeso No x Class of Stock No. Shares Outstanding Date Common Stock May 15, 2012 PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) 1 Statements of Operations for the three month period ending March 31, 2012 and 2011 and the period from inception (March 25, 1999) through March 31, 2012 (unaudited) 2 Statements of Cash Flows for the three month periods ending March 31, 2012 and 2011 and the period from inception (March 25, 1999) through March 31, 2012 (unaudited) 3 Notes to Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures – Not Apllicable 17 Item 5. Other Information 17 Item 6. Exhibits 17 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to implement our business plan, our ability to raise sufficient capital as needed, our ability to successfully transact business, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this 10-Q report in its entirety, including all other filings made by the Company with the SEC.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this 10-Q report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. Unless otherwise noted, references to “Game Plan,” “GPH,” the “Company,” “GP,” “we,” “our” or “us” means Game Plan Holdings, Inc., a Nevada corporation. PART I - FINANCIAL INFORMATION Game Plan Holdings, Inc. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, 2012 December 31, 2011 ASSETS Current assets Cash $ $ Marketable securities Prepaid expenses Total current assets Property and equipment, net Intangible assets Website, net Other assets Security deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Due to related party $ $
